Citation Nr: 0429709	
Decision Date: 11/03/04    Archive Date: 11/10/04	

DOCKET NO.  03-14 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1942 to September 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 Decision Review 
Officer decision of the VARO in Detroit, Michigan, that 
granted service connection for PTSD and assigned a 30 percent 
disability rating, effective August 31, 2001, the date of 
receipt of the veteran's claim for service connection for 
PTSD.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

The veteran and his representative essentially maintain that 
the 30 percent disability rating in effect for his PTSD does 
not accurately reflect its severity.  Since the veteran has 
appealed the initial rating assigned for his PTSD, if later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

A review of the record discloses that the veteran was 
evaluated by a psychologist at Ability Management Associates 
in Howell, Michigan, in April 2002.  The veteran reported 
symptoms, including difficulty concentrating, generalized 
anxiety, short-and long-term memory loss, intrusive thoughts, 
insomnia, overwhelming feelings of sorrow with crying spells, 
withdrawal, isolation, and depression.  The examiner stated 
these symptoms caused severe social and occupational 
impairment.  A Global Assessment of Functioning (GAF) score 
of 41 was given.  

However, following psychiatric examination by VA in July 2002 
and neuropsychological testing in August 2002, the veteran 
was given a GAF score of 55.  The examiner was aware of the 
report of examination by the psychologist, but did not 
specifically discuss the different assessment of the 
veteran's psychiatric impairment, aside from indicating that 
the veteran currently did not endorse any depressive symptoms 
and was able to concentrate well, answer questions all right, 
and exhibit intact immediate memory.  In his Statement of 
Accredited Representative dated in August 2004, the veteran's 
local representative referred to the different assessments of 
the veteran's psychiatric impairment and stated there was no 
recent psychiatric evaluation of record to possibly reconcile 
the different assessments.  

The Board is aware that the United States Court of Appeals 
for Veterans Claims (Court) has indicated that the duty to 
assist a claimant in developing facts pertinent to a claim 
may, under appropriate circumstances, include the duty to 
conduct a thorough and contemporaneous medical examination, 
one which takes into consideration all evidence of record.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide notice and inform the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  Further, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  A review of the record discloses the veteran has not 
been provided specific notice of the VCAA, particularly VA's 
obligation to inform him what portion of the evidence and 
information if any, is to be provided by him, and what 
portion, if any, VA will attempt to obtain on his behalf.  
The Court has repeatedly vacated Board decisions when VCAA 
notice sent to a claimant fails to specify who is responsible 
for obtaining relevant evidence or information.  See e.g. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  VA must ensure that the notification 
requirements set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 (b) are 
fully complied with and satisfied.  

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
who have treated him for his psychiatric 
symptomatology since August 2002.  After 
signing any necessary releases, any 
records indicated should be obtained and 
associated with the claims folder.  All 
attempts to procure such records should 
be documented in the file.  If VA cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the folder.  The veteran and 
his representative should also be 
notified of any unsuccessful efforts in 
this regard and be afforded an 
opportunity to submit the identified 
records.  

3.  The veteran should be scheduled for a 
psychiatric examination in order to 
determine the current nature and severity 
of his PTSD.  The entire claims folder 
must be made available to the examiner 
and pertinent documents therein should be 
reviewed by the examiner, including the 
records of treatment for psychiatric 
symptomatology.  The examiner must note 
in the examination report that the claims 
file was reviewed in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
multi-axial diagnosis identifying all 
current mental disorders, and assign a 
numerical score from the Global 
Assessment of Functioning Scale both 
currently and for the past year.  The 
examiner should describe the impact of 
the PTSD symptomatology on the veteran's 
ability to function socially and 
industrially.  

4.  Then, VA should readjudicate the 
claim for an increased initial rating for 
PTSD, to include consideration of staged 
ratings as addressed by the Court in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Upon completion of the above, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  No action is required of the veteran until he 
receives further notice.  He is advised that any failure, 
without good cause, to report for any scheduled psychiatric 
examination, could result in the denial of his claim.  
38 C.F.R. § 3.655 (2003).  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

